Title: From George Washington to Colonel Theodorick Bland, 21 March 1779
From: Washington, George
To: Bland, Theodorick


Sir
Hd Qrs Middlebrook 21st March 1779
I received your favor of the 22d with the list of the officers of the regiment and the return.
As subsisting the horse is become a matter of much difficulty, congress may not & I believe do not think it convenient to increase their number under present circumstances—On this consideration the officers actually belonging to your regiment, I would suppose fully adequate to its duties.
The promotions will take place in the order of the vacancies: And the Gentlemen which you mention for commissions will no doubt claim proper attention agreeable to your recommendation, should the regiment be completed. An application for clothing must be made to the board of war. You may send the pattern down by a non-commissioned officer, And As it will be some time before the Clothing can be finished, he need not wait at Philadelphia on expence but return when it may be suppose[d] it will be in readiness. I am &.
G.W.
